Motion by respondent Heavy Lift Equipment Corp., for resettlement and/or amendment of order on appeal from the judgment of the Supreme Court, Queens County, entered March 8, 1977, which was decided by order of this court dated January 30, 1978. Cross motion by James J. Eisert et al., appellants to compel the plaintiff-respondent and defendant-respondent to post a bond security or other satisfactory undertaking or in the alternative to stay said parties from disposing of their assets so as to frustrate plaintiff appellants’ claim upon a new trial. Motion denied and cross motion denied, without prejudice to any appropriate application at Special Term. On the court’s own motion, its decision dated January 30, 1978 is amended by striking (1) the second or decretal paragraph and substituting therefor the following: "Judgment reversed, on the law, and new trial granted as between the plaintiffs in both actions and the defendants in both actions and as between the Eisert plaintiffs and plaintiff Heavy Lift Equipment Corp. (Heavy Lift) as to the cross claims of both plaintiffs, with costs to the appellants in the first above-captioned action, payable by respondent Ermco Erectors, Inc., to abide the event.” (2) the penultimate paragraph thereof, which begins "A new trial is necessary,” and by substituting therefor the following: "A new trial is necessary to determine what part of said $63,146.58 is owning to each of the plaintiffs in their respective actions. Since plaintiff, Heavy Lift Equipment Corp., duly filed a timely notice of appeal from the judgment (although not apprising this court thereof in its brief filed as a respondent), it would be redundant to require it now to perfect its own appeal.” Order dated January 30, 1978 amended accordingly. Mollen, P. J., Titone, Rabin and Hargett, JJ.